I would like, first of all, 
to join the speakers who have already addressed this 
Assembly in congratulating Mr. Kerim on his election 
as President of the General Assembly at its sixty-
second session.  
 It also gives me great pleasure to welcome the 
appointment of Mr. Ban Ki-moon as Secretary-General 
and to acknowledge the distinct manner in which he 
has started his activities, as well as his tireless efforts 
to breathe a new dynamism into the United Nations 
with the purpose of optimizing its functioning. 
 The present session is especially meaningful for 
the Republic of Moldova, marking the fifteenth 
anniversary of its having joined the United Nations 
family. As a State Member of the United Nations, the 
Republic of Moldova has demonstrated faithfulness to 
the principles and purposes of the United Nations 
Charter by totally supporting the objectives of the 
Organization and sharing its responsibilities. 
 The globalization process is occurring 
everywhere and is of concern to all of us. As members 
know, those issues are addressed in the Millennium 
Declaration (resolution 55/2). In our opinion, the 
present level of aid is not sufficient; the identification 
of innovative sources of financing and an increase in 
the effectiveness of existing aid are imperative. In that 
vein, we hope that the recommendations in the areas of 
development contained in the report of the Secretary-
General’s High-level Panel on United Nations System-
wide Coherence (A/61/583) will help us overcome the 
fragmentation of the United Nations so that the system 
can deliver as one, in partnership with all Member 
States. 
 The high-level event organized under the 
auspices of the Secretary-General that preceded the 
general debates drew attention to climate change, 
whose fatal effects have been experienced all over the 
world. We know about that very well as, this summer, 
our country suffered the worst drought in 60 years. We 
highly appreciate the United Nations institutions, first 
and foremost the Food and Agriculture Organization of 
the United Nations and the World Food Programme, 
and all Member States which immediately answered 
our request for help. We continue to count on such aid 
in mitigating the consequences of the drought. 
 Under these circumstances, we favour the 
adoption of a new international agreement in this area, 
and we hope that the next session of the Conference of 
the Parties to the United Nations Framework 
Convention on Climate Change will be able to 
negotiate new arrangements for moving beyond the 
Kyoto Protocol. 
 Terrorism remains a major threat to the internal 
security of countries and to international security. In 
that regard, the Republic of Moldova wholeheartedly 
supports United Nations efforts in fighting terrorism. 
One example of this is our joining the International 
Convention for the Suppression of Acts of Nuclear 
Terrorism. Internally, the Government has undertaken a 
series of concrete actions towards fighting terrorism by 
adopting its national strategy for preventing and 
fighting money-laundering and terrorism financing, as 
well as by implementing relevant resolutions of the 
Security Council. 
 We see in the present session of the General 
Assembly an opportunity to finalize the draft of a 
comprehensive convention on international terrorism 
aimed at reaching an international consensus on a 
normative framework in that area. Heightened attention 
must be given to the fight against terrorism nourished 
by separatist tendencies that affect the sovereignty and 
territorial integrity of States. I wish to assure members 
that our delegation will participate actively in 
coordinating the negotiating process in the Sixth 
Committee of the General Assembly.  
 The United Nations has represented for decades 
the proper forum for tackling varied problems related 
to disarmament and non-proliferation. The Republic of 
Moldova welcomes the new approach to controlling 
small arms and light weapons and in that context we 
are in favour of a new agreement in the area of arms 
sales. We support the international community’s efforts 
aimed at establishing an efficient security system and 
arms control system and remain a faithful supporter of 
implementing the Treaty on Conventional Armed 
Forces in Europe (CFE).  
 I wish to reiterate on this occasion the position of 
the Republic of Moldova that the withdrawal of the 
Russian troops that remain on Moldovan territory 
against our will, in conformity with the obligations 
assumed by the Russian Federation in 1999 in Istanbul, 
would create the necessary conditions for ratifying and 
applying the adapted CFE Treaty. 
 The Transdniestrian conflict remains a continuous 
obstacle to promoting reforms and ensuring the social 
and economic development of our country. A year ago, 
speaking in the Assembly, we addressed in great detail 
the problems related to the conflict and expressed hope 
for a final sustainable solution. Today, I have to state 
regretfully that the negotiations process   suspended 
since April 2006 because of the rigid and non-
constructive position of separatist leaders supported 
from outside Moldova   could not be restarted, in 
spite of our constant efforts. That serves as a screen for 
promoting some political and mafia interests foreign to 
the people of the region. Continuous violations of 
fundamental human rights in the Transdniestrian region 
and the inefficiency of the existing peacekeeping 
mechanism make imperative the need to transform that 
mechanism into a multinational civil mission with an 
international mandate. 
 In the context of United Nations consolidation, 
the Republic of Moldova supports the adoption of 
decisions necessary for the revitalization of the 
General Assembly, reform of the Security Council and 
the strengthening of the Economic and Social Council. 
In that respect, we consider that the Security Council 
needs to be extended in both permanent and non-
permanent categories, as a result of which the Eastern 
European Group would be offered an additional  
non-permanent seat. 
 We welcome the adoption of resolution 61/16, on 
the strengthening of the Economic and Social Council, 
the major body for coordinating the economic and 
social activities of the United Nations. The Republic of 
Moldova presented its candidature for the current 
year’s elections to the Economic and Social Council, 
and I take this opportunity to thank all the Member 
States that granted us their trust. 
 The Republic of Moldova has constantly 
supported the maintenance and consolidation of the 
Organization’s role in resolving crisis and conflict 
situations, aiding in post-conflict construction and 
providing humanitarian assistance to affected zones in 
various parts of the world, especially to the zones 
affected by conflicts, including the GUAM region. In 
that respect, we welcome the decision of the General 
Assembly to maintain in the agenda of the current 
session item 16, entitled Protracted conflicts in the 
GUAM area and their implications for international 
peace, security and development, and the increased 
attention it is paying to the issue. 
 I would like in conclusion to reaffirm the will of 
the State I represent to cooperate in and actively 
contribute to the common efforts of Member States to 
strengthen the United Nations as the Organization that 
holds the key role in peacekeeping, security and 
sustainable development. 
